Citation Nr: 0630860	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a special monthly pension based 
on a need for regular aid and attendance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

In a letter of October 2003, the veteran was notified by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that it was proposed to discontinue his 
special monthly pension based on the need for regular aid and 
attendance because it had been determined the veteran no 
longer required the regular aid and attendance of another.  
In a January 2004 rating action, a decision was made that 
special monthly pension was discontinued, effective February 
1, 2004.  The veteran received a hearing at the RO in 
November 2004, and a video conference hearing before the 
undersigned Veterans Law Judge in August 2005.


FINDINGS OF FACT

1.  In November 1995, the RO awarded the veteran special 
monthly pension based on the need for aid and attendance of 
another person from August 1, 1991.

2. At the time special monthly pension based on the need for 
aid and attendance of another person was assigned, the 
veteran reported that he was not allowed to go out on his 
own, needed assistance with shaving, and required assistance 
maneuvering through the hospital corridors; the veteran was 
found to need daily assistance in performing routine 
activities.

3. The evidence is in equipoise as to whether the veteran is 
so helpless as to need regular aid and attendance of another. 


CONCLUSION OF LAW

The criteria for restoration of special monthly pension based 
on the need for the regular aid and attendance of another are 
met.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. §§ 3.102, 
3.351, 3.352 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that the new law does not preclude the Board from 
adjudicating the veteran's claim.  This is so because the 
Board is taking action favorable to the veteran by restoring 
special monthly pension based on the need for the regular aid 
and attendance of another and a decision at this point poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

To the extent that the Board is allowing this claim, the RO 
will be responsible for addressing any notice defect with 
respect to the effective date element when effectuating the 
award, so there can be no possibility of any prejudice to the 
appellant under the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations and field examiner's 
reports.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show on each of his claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

A November 1995 rating decision established entitlement to a 
non service connected pension, and special monthly pension 
based on the need for aid and attendance benefits, effective 
August 1, 1991.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance or by reason of being housebound.  
38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. § 3.351(a)(1) 
(2006).  A veteran is in need of regular aid and attendance 
if he is helpless or is so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. § 
3.351(b) (2006).  The criteria for establishing the need for 
aid and attendance includes consideration of whether the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of mental 
or physical incapacity; or if the veteran establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2006).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to the following: inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of a 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2006).

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C. § 1521 and who is not in need of 
regular aid and attendance shall be prescribed in 38 U.S.C. § 
1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the rating 
schedule (not including ratings based upon unemployability 
under § 4.17 of this chapter) the veteran: (1) has additional 
disability or disabilities independently ratable as 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d) (2006).

Entitlement to non-service-connected pension benefits, to 
include special monthly pension benefits based on the need 
for aid and attendance, were granted based on the findings 
from several October 1995 VA examinations, which found the 
veteran to have chronic or differentiated schizophrenia, with 
a Global Assessment of Functioning (GAF) of 35, and which 
found the veteran reported that he was isolated from the 
community and his family, was not allowed to come and go on 
his own, was found to need assistance with personal care, to 
need assistance going down a hallway, and was generally found 
to need daily assistance in performing routine activities.

In July 2003, a field examination was conducted of the 
veteran.  At that time, the veteran was noted to be 
reasonably oriented to time, place, and events.  He was also 
noted to be fully ambulatory without assistance, was able to 
walk up and down his stairs, and could drive his own 
automobile.  The veteran was felt to need some supervision in 
the handling of his funds.  He lived with his girlfriend.  He 
was noted to not live in a handicap apartment, was able to 
feed, dress, and bathe himself, and was found to be capable 
of taking care of all of his activities of daily living.

The veteran received a VA aid and attendance examination in 
September 2003.  At that time, the veteran was initially 
noted to be ambulatory without assistance, was independent in 
the activities of daily living, lived upstairs in an 
apartment complex with his girlfriend in a non handicapped 
apartment, and could walk upstairs and drive a vehicle 
independently. The examiner later indicated that it was not 
completely clear from the veteran's history as to whether he 
was independent in the activities of daily living and what 
kind of supervision he was receiving, however, he was noted 
to be incompetent to manage his financial affairs himself.

Based on this evidence, the veteran's evaluation, as noted 
above, was proposed to be reduced, by rating action dated 
October 2003, and was reduced by a rating decision dated 
January 2004, effective February 1, 2004.

Another field examination was conducted with the veteran in 
later February 2004.  The veteran at that time stated that he 
wished to be scheduled for a competency examination as he 
payed his own bills without his brother's/custodian's 
assistance which the brother noted was true.  The veteran 
during the interview indicated that he needed help in 
dressing and bathing.  The veteran's brother/custodian was 
contacted, and stated that the veteran did not need anyone to 
assist him with his daily activities.

The report of a VA examination dated April 2004 indicates 
that the veteran was accompanied by two persons who indicated 
that someone needed to be with the veteran at all times to 
make sure he didn't wander off.  The veteran was noted to be 
wearing his sweater inside out and backwards, and his shoes 
appeared to be on the wrong feet.  The veteran eventually 
acted in such a manner during the examination that he was 
taken to be admitted to the hospital.  The examiner indicates 
that the veteran was found to be not competent.  Several 
subsequent brief hospitalizations were noted for the 
veteran's schizophrenia.  

During the course of the veteran's brief hospitalization in 
June 2004, he was found to be unable to care for himself.  
Upon discharge he was noted to be stable, not psychotic or 
suicidal or homicidal, and able to return home.

A statement purporting to be from the veteran's custodian 
dated November 2004 indicates that he felt the veteran needed 
assistance with his VA funds, and was in need of aid and 
attendance due to his personal needs.

At the veteran's hearing before the RO in November 2004, he 
indicated that he was not good at putting on clothes, that 
his fiancee helped him dress and took him shopping, that he 
was not allowed to cook, and that he needs help with shaving, 
grooming, and getting in and out of the bathtub.

At the veteran's hearing before the Board in August 2005, he 
indicated that his fiancee helped him with his finances.  He 
reported that his fiancee provided him meals and washing, 
attended to his personal hygiene, and cleaned the house.  The 
veteran indicated that she did not work, and stayed with the 
veteran all day every day.  The veteran indicated that he did 
not have a car because he could not afford one.  He indicated 
that he was only able to feed himself somewhat, and was 
unable to dress himself, and was occasionally incontinent.

The Board has carefully considered the field examination 
reports, the VA examinations, and all evidence of record, and 
concludes that the evidence is in equipoise regarding whether 
the veteran is so helpless as to need regular aid and 
attendance.  While field reports, one dated July 2003 and one 
dated March 2004, found that the veteran was able to attend 
to all his activities of daily living, and was able to bathe, 
feed, and dress himself, the examiner from the veteran's 
September 2003 VA examination indicated that it was not quite 
clear that the veteran was completely independent in all 
activities of daily living.  Evidence from the veteran's 
April 2004 VA examination reflects that he was wearing 
clothes incorrectly, and his conduct necessitated that he be 
hospitalized.  The veteran's has testified at his hearings 
that he was unable to dress and feed himself.  The April 2004 
VA examination report notes that the veteran exhibited florid 
symptoms and the estimated GAF was 35.  It was suspected that 
he would stabilize and improve on his medication regimen, but 
later that year, he was hospitalized again after traveling to 
Chicago and having no place to stay.  It was estimated that 
his GAF was 30 during that hospital course.  In June 2004, VA 
inpatient clinic notes reflect that the veteran was unable to 
care for himself.  

While the veteran's physical status is not severe, there is 
at least a balance of positive and negative evidence 
regarding his ability to care for himself in light of his 
mental status.  Accordingly, the veteran is entitled to 
restoration of special monthly pension.  See 38 U.S.C.A. § 
5107(b) (West 2002).


ORDER

Entitlement to restoration of a special monthly pension is 
allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


